            Case 1:19-cv-08372-BCM Document 42 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/8/20
ABB Verwaltungs Ltd,
              Plaintiff,                           19-CV-08372 (BCM)
-against-                                          ORDER
General Electric Company,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The parties having requested a reference to a magistrate judge for settlement, the parties

are directed to submit a joint letter by email to the chambers of the Honorable Stewart D. Aaron,

at Aaron_NYSDChambers@nysd.uscourts.gov, offering three mutually available dates for a

conference under Judge Aaron’s supervision.

Dated: New York, New York
       June 8, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
